Citation Nr: 1144267	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO. 06-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, claimed as due to in-service sun exposure and exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was the subject of a Board remand dated in December 2009. After further development and adjudication, the appealed claims for service connection for bilateral hearing loss and tinnitus were granted by the RO/AMC. However, the denial of service connection for skin cancer was continued and remains within the Board's jurisdiction. 

The Board's remand directives of December 2009 have not been completed, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his skin cancer is due to sun exposure and exposure to Agent Orange during his period of active service in Vietnam. Although a VA medical opinion was obtained as to the herbicide, the examiner did not adequately express an opinion as to sun exposure. 

Diagnoses of the Veteran's skin disability include actinic keratoses, which are by definition caused by sun exposure (see http://www.mayoclinic.com/health/actinic-keratosis/DS00568), and Bowen's disease, the most significant risk factor for which is sun exposure, and which is most commonly reported in sun-exposed areas of caucasians (see, e.g., http://emedicine.medscape.com/article/1100113-overview#a0199). 

In contrast to the Veteran's November 2006 written statement, a May 2011 VA examination report states the Veteran always had on a full sleeve shirt and long pants when he was in the sun repairing planes during service in Vietnam from February 1969 to February 1970, and that the Veteran "thinks he was exposed to Agent Orange." 

As the RO/AMC noted, the examination report provided no nexus opinion as to whether the Veteran's skin disability was caused by in-service sun exposure or exposure to Agent Orange, contrary to the Board's remand directives. The examiner incorrectly reported that a medical opinion was not requested. The report is inadequate in several respects and is of little probative value. See generally, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As a result, the RO/AMC requested a corrective addendum report, which was prepared by another physician, but without the benefit of examination of the Veteran, in August 2011. See 38 C.F.R. § 4.2 (examination reports-corrective action). The reviewing physician appears to have reviewed the claims file more thoroughly, as she reported that in Vietnam as a helicopter pilot, the Veteran flew 157 missions in coastal areas and was exposed to sun, and flew to areas sprayed with Agent Orange. She further reported that the Veteran had stated that the helicopter caused dust to stir up and resulted in exposure to Agent Orange. 

Although she provided an opinion that the Veteran's current skin disability was not related to in-service exposure to Agent Orange in Vietnam, she did not provide an opinion as to whether the Veteran's current skin disorders, including actinic keratoses and Bowen's disease, were related to in-service sun exposure.

As a result, the Board is left with inconsistent medical histories regarding in-service sun exposure and no medical opinion as to whether the Veteran's current skin disability is due in part or in whole to exposure to sun during active service, as contended by the Veteran. 
The RO/AMC must obtain a VA examination that includes obtaining a detailed history of sun exposure from the Veteran and a specific opinion as to whether the Veteran's current skin disability is attributable in whole or in part to in-service sun exposure. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the RO/AMC must seek to obtain any additional or updated relevant records of VA or private treatment for skin disability. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

The September 2011 supplemental statement of the case did not include consideration of whether the Veteran has current skin disability that is due in whole or in part to his in-service sun exposure. This is a material defect in the September 2011 supplemental statement of the case. Readjudication pursuant to this remand must include issuance of a supplemental statement of the case with consideration of whether the Veteran has current skin disability that is due in whole or in part to the Veteran's in-service sun exposure. See 38 C.F.R. § 19.31(b)(2).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his skin disorders but that may not have previously been received by VA, to include any records of treatment for skin disability from June 2011 forward.
 
(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant  records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all records of VA treatment for skin disability from June 2011 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a physician with appropriate expertise, and other than the physician who conducted the May 2011 VA dermatologic examination.

The purpose of the examination is to obtain an accurate history of the Veteran's lifetime sun exposure and determine whether the Veteran's current skin disability is attributable in whole or in part to in-service sun exposure.

The following considerations will govern the examination:

(a) The examiner must seek to obtain a lifetime history of sun exposure from the Veteran, including sunburns received during active service, and from the claims file that is as accurate as possible under the circumstances.

(b) The examiner must ask the Veteran to describe the nature of his sun exposure during his duties repairing and maintaining helicopters in Vietnam.

(c) The examiner must ask the Veteran whether he always wore a full sleeve shirt and long pants while he was in the sun repairing planes during his period of service in Vietnam from February 1969 to February 1970, as was indicated in a May 2011 VA examination report. 

(d) The examiner must ask the Veteran to discuss the extent of sun exposure he received during his many missions in coastal areas of Vietnam as a helicopter pilot, or during any additional duties associated with those missions.

(e) The examiner must state whether there is a clinical basis to support the history provided by the Veteran.

(f) The examiner must provide a diagnosis for each current skin disorder or residuals of a skin disorder that the Veteran currently experiences.

(g) For each currently diagnosed skin disorder, or residual of a past skin disorder, the examiner must provide an opinion as to whether the disorder is due in whole or in part to sun exposure.

(h) The examiner must provide an opinion as to whether the Veteran's actinic keratoses are due in whole or in part to sun exposure.

(i) The examiner must provide an opinion as to whether the Veteran's Bowen's disease is or was due in whole or in part to sun exposure.

(j) The examiner must provide an opinion as to whether the Veteran's seborrheaic keratoses on the left and right lower back are or were due in whole or in part to sun exposure.

(k) The examiner must provide an opinion as to whether the Veteran's superficial basal cell carcinoma of the right forearm was due to sun exposure.

(l) FOR EACH CURRENTLY DIAGNOSED SKIN DISORDER OR EACH RESIDUAL OF A PAST SKIN DISORDER THAT IS FOUND TO BE DUE IN WHOLE OR IN PART TO SUN EXPOSURE, THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE DISORDER IS DUE IN WHOLE OR IN PART TO IN-SERVICE SUN EXPOSURE.

(m) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

THE EXAMINER IS ADVISED THAT BY LAW, AN EXAMINER'S STATEMENT THAT AN OPINION IS BASED ON THE MEDICAL EXPERTISE OF THE EXAMINER IS NOT A LEGALLY SUFFICIENT OPINION AND WILL LIKELY RESULT IN A RETURN OF THE CLAIM TO THE EXAMINER.

3. Readjudicate the issue on appeal. 

(a) If the benefit sought remains denied, readjudication must include issuance of a supplemental statement of the case to the Veteran and his representative with consideration of: 

(i) whether the Veteran has current skin disability that is due in whole or in part to the Veteran's in-service sun exposure, and   

(ii) whether the Veteran has current skin disability that is attributable to the Veteran's in-service exposure to Agent Orange.
 
(b) The Veteran and his representative must be afforded an appropriate  period of time for response to the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


